Exhibit 10.2.7



AMENDMENT NO. 6 TO CREDIT AGREEMENT



THIS AMENDMENT NO. 6 (this “Amendment”) dated as of January 6, 2011 to the
CREDIT AGREEMENT (the “Credit Agreement”) dated March 12, 2003, as amended by
the Amendment No. 1 to Credit Agreement dated December 31, 2003 and further
amended by the Amendment No. 2 to Credit Agreement dated December 31, 2004, and
further amended by the Amendment No. 3 to Credit Agreement dated March 26, 2008,
and further amended by the Amendment No. 4 to Credit Agreement dated June 19,
2009, and further amended by the Amendment No. 5 to Credit Agreement dated
December 14, 2009 is by and among ARIAD Pharmaceuticals, Inc., a Delaware
corporation and ARIAD Corporation, a Delaware corporation (hereinafter sometimes
referred to collectively as the “Borrowers”) and RBS Citizens, National
Association (the "Lender").  All capitalized terms not defined herein but
defined in the Credit Agreement shall have the meanings given to such terms in
the Credit Agreement.

WHEREAS, the Borrowers and the Lender have agreed to certain modifications to
the Credit Agreement as set forth herein.

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the Borrowers and the Lender hereby agree as follows:

1.            Increase to the Outstanding Principal Amount of the Loan.  The
Lender and Borrowers hereby confirm that the current outstanding principal
balance of the Loan as of the date of this Amendment is $9,625,000.00.  The
Lender hereby agrees to make an advance to the Borrowers in the amount of
$4,375,000 to increase the outstanding principal amount of the Loan to
$14,000,000.00.  

2.            Amendment to Subsection 2.5.  Subsection 2.5 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

2.5       Payment of Loan.  The Borrowers hereby unconditionally promise to pay
to the order of the Lender the principal amount of the Loan in twenty
installments commencing on March 31, 2011, and continuing on the last day of
each third month thereafter until the Maturity Date as follows:

 

Date

Percentage of Total Principal
Amount of Loan Required
To Be Paid

 

March 31, 2011

2.50%

June 30, 2011

2.50%

September 30, 2011

2.50%

December 31, 2011

2.50%

March 31, 2012

2.50%

June 30, 2012

2.50%

September 30, 2012

2.50%

December 31, 2012

2.50%

March 31, 2013

3.75%

June 30, 2013

3.75%

September 30, 2013

3.75%

December 31, 2013

3.75%

March 31, 2014

7.50%

June 30, 2014

7.50%

September 30, 2014

7.50%

December 31, 2014

7.50%

March 31, 2015

8.75%

June 30, 2015

8.75%

September 30, 2015

8.75%

December 31, 2015

8.75%

--------------------------------------------------------------------------------





The Borrowers hereby further agree to pay interest on the unpaid principal
balance of the Loan, in arrears, on each Interest Payment Date; provided,
however, any such interest accruing at the Late Rate shall be due and payable on
demand.  On the Maturity Date (or such earlier date on which the Loan becomes
due and payable pursuant to subsection 7.1), the entire remaining outstanding
balance of the Loan (including, without limitation, all unpaid principal, all
accrued but unpaid interest and all unpaid fees, charges, costs and expenses)
shall be immediately due and payable in full.

 3.        Amendment to Appendix A to the Credit Agreement.  The text of the
definition of “Maturity Date” contained in Appendix A of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:

 “Maturity Date”: December 31, 2015



4.        Credit Extension and Amendment Fee.  The Borrowers hereby agree to pay
to the Lender a Credit Extension and Amendment Fee of $7,500.00 in consideration
of the Lender entering into this Amendment No. 6 to Credit Agreement.

5.        No Further Amendments.  Except as amended hereby, all other provisions
of the Credit Agreement shall remain in full force and effect.  After the
effective date hereof, all references in the Credit Agreement and other
Financing Documents shall be deemed to refer to the Credit Agreement as amended
hereby, representing the entire expression of the parties with respect to the
subject matter hereof on the date this Amendment is executed.

6.        Ratification of Financing Documents.  By signing below, the Borrowers
ratify and affirm the terms of the Credit Agreement (as amended hereby), the
Note, the Security Agreements and all other Financing Documents executed in
connection with any of the foregoing, and confirm and represent that each
remains in full force and effect and that no default or event of default has
occurred thereunder (except such defaults or events of default as have been
waived in writing by the Lender on or before the date hereof or such defaults or
events of default as the Borrowers have requested, in writing prior to the date
hereof, the Lender to waive).

2

--------------------------------------------------------------------------------





7.        Governing Law.  This Amendment shall be governed in all respects by
the laws of the Commonwealth of Massachusetts without regard to any conflicts of
laws principles.

8.        Descriptive Headings.  Descriptive headings are for convenience only
and will not control or affect the meaning or construction of any provisions of
this Amendment.

9.        Counterparts.  This Amendment may be executed in any number of
identical counterparts, each of which will constitute an original but all of
which when taken together will constitute but one instrument.

10.       Severability.  In the event one or more of the provisions of this
Amendment should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provisions of this Amendment, and this Amendment
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.

WITNESS our hands and seals as of the date set forth above.





[signatures contained on following page]




3

--------------------------------------------------------------------------------





WITNESS AS TO BORROWERS:

 

ARIAD PHARMACEUTICALS, INC.

   

/s/ Dain K. Waters

By:

/s/ Edward M. Fitzgerald

Name: Dain K, Waters

Name: Edward M. Fitzgerald

Title: Executive Vice President, Chief

Financial Officer

   

ARIAD CORPORATION

   

By:

/s/ Edward M. Fitzgerald

Name: Edward M. Fitzgerald

Title: Vice President, Chief Financial

Officer

    WITNESS AS TO LENDER: RBS CITIZENS, NATIONAL ASSOCIATION    

/s/ William M. Clossey

By:

/s/ Scott Haskell

Name: William M. Clossey

Scott Haskell, Senior Vice President

4
